Citation Nr: 9931236	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-17 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1977 to September 
1977 and from January 1978 to November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought on appeal.


REMAND

As an initial matter, a determination with respect to well-
groundedness need not be made at this time as a remand is 
necessary in order to correct a due process defect.  The 
Board has a duty to assist the veteran in the development of 
facts pertinent to her claim and ensure full compliance with 
due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1999).  During the pendency of the 
veteran's appeal, the United States Court of Appeals for the 
Federal Circuit overturned the test that had been used for 
new and material evidence.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board notes that the now-current 
standard for the submission of new and material evidence was 
not in effect at the time of the original RO decision.  In 
reviewing the claim, the appellant's representative has 
argued that the RO should undertake initial review of the 
issue, under the new legal standard.  As such, due process 
dictates that this case be remanded for consideration and 
readjudication by the RO under the guidance provided in 
Hodge.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran should be advised that 
while the case is on remand status, she 
is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

2.  Thereafter, and upon the RO's receipt 
of any additional information or an 
indication from the veteran and her 
representative that there is nothing more 
to submit, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for a bilateral knee disorder 
with reference to the current standard 
for the submission of new and material 
evidence as outlined in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), and 
38 C.F.R. § 3.156 (1999).  In the event 
the benefits sought are not granted, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until she is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



